DETAILED ACTION
This office action is responsive to application 16/693,591 filed on November 25, 2019.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on November 25, 2019 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Govil et al. (US 2016/0094787) in view of Park et al. (US 2007/0023614).

	Consider claim 1, Govil et al. teaches:
	A dynamic vision sensor (figure 5) comprising: 
	a dynamic vision sensor pixel array including an active region (“a plurality of pixels”, paragraph 0042), the active region configured to output a plurality of first signals corresponding to a plurality of first events indicating a change in an intensity of light (i.e. to output a signal from the photodiode (602) based on a change in light, paragraphs 0040 and 0041); and 
	processing circuitry (i.e. the readout circuitry of the pixel (602) and DVS circuitry (604) in figure 6) configured to, 
	generate a plurality of event signals based on the plurality of first signals (“Each pixel may comprise a sensor element and in-pixel circuitry. Each pixel may be configured to acquire image data based on an event detected at the pixel. For example, 
	selectively output the plurality of event signals (i.e. via DVS circuitry (604, figure 6), paragraph 0041) based on the event signals and a threshold value (“For example, in one implementation, a change in the environmental conditions (e.g., change in light reflecting off an object) perceived at any given pixel may result in a voltage change beyond a threshold and may result in an event at the pixel. In response to the event, the logic associated with the pixel may send the sensor reading to the processor for further processing.” Paragraph 0041).
	However, Govil et al. does not explicitly teach that the dynamic vision sensor comprises an optical black region configured to output a plurality of second signals corresponding to a plurality of second events not indicating the change in the intensity of light, wherein the processing circuitry, wherein the processing circuitry generate a plurality of noise signals based on the plurality of second signals, calculate a value representing real events among the plurality of first events based on the plurality of event signals and the plurality of noise signals, and selectively output the plurality of event signals based on the value representing real events and a threshold value.
	Park et al. similarly teaches a pixel configuration (figure 2) comprising a sensing pixel (photopixel, 10) including a photodiode (PD1, paragraphs 0025 and 0026).
	However, Park et al. additionally teaches an optical black region configured to output a plurality of second signals corresponding to a plurality of second events not indicating the change in the intensity of light (Each sensing pixel (10) has an associated 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the dynamic vision sensor taught by Govil et al. comprise an optical black region as taught by Park et al., and have the selectively output event signals taught by Govil et al. be based on calculated values compensating for the plurality of noise signals produced by the optical black region as taught by Park et al. for the benefit of shortening saturation time and increasing the driving range of the sensor (Park et al., paragraphs 0011 and 0012).

	Consider claim 9, and as applied to claim 1 above, the combination of Govil et al. and Park et al. further teaches that a plurality of first pixels constituting the active region and a plurality of second pixels constituting the optical black region have a same structure (For instance, as shown in figure 2 of Park et al., each pixel (10, 20) comprises a photodiode (PD1, PD2) and a transistor (M1, M4), paragraphs 0026 and 0027.).


	A method of operating a dynamic vision sensor (figure 5) which includes an active region (“a plurality of pixels”, paragraph 0042), the method comprising: 
	detecting, by the active region, a plurality of first events indicating a change in an intensity of light (i.e. to output a signal from the photodiode (602) based on a change in light, paragraphs 0040 and 0041); 
	generating a plurality of event signals based on the plurality of first events (“Each pixel may comprise a sensor element and in-pixel circuitry. Each pixel may be configured to acquire image data based on an event detected at the pixel. For example, in one implementation, a change in the environmental conditions (e.g., change in light reflecting off an object) perceived at any given pixel may result in a voltage change beyond a threshold and may result in an event at the pixel.” Paragraph 0041.); 
	selectively output the plurality of event signals (i.e. via DVS circuitry (604, figure 6), paragraph 0041) based on the event signals and a threshold value (“For example, in one implementation, a change in the environmental conditions (e.g., change in light reflecting off an object) perceived at any given pixel may result in a voltage change beyond a threshold and may result in an event at the pixel. In response to the event, the logic associated with the pixel may send the sensor reading to the processor for further processing.” Paragraph 0041).
	However, Govil et al. does not explicitly teach that the dynamic vision sensor comprises an optical black region, detecting, by the optical black region, a plurality of second events not indicating the change in the intensity of light, generating a plurality of noise signals based on the plurality of second events; determining real events among 
	Park et al. similarly teaches a pixel configuration (figure 2) comprising a sensing pixel (photopixel, 10) including a photodiode (PD1, paragraphs 0025 and 0026).
	However, Park et al. additionally teaches an optical black region configured to output a plurality of second signals corresponding to a plurality of second events not indicating the change in the intensity of light (Each sensing pixel (10) has an associated dummy pixel (dark pixel, 20) shielded from light and configured to generate a second signal via photodiode PD2, paragraphs 0024, 0025, 0027 and 0030.), wherein processing circuitry generates a plurality of noise signals based on the plurality of second signals (i.e. generates dark current signals, paragraph 0029), calculates a value representing real signals among the plurality of event signals based on the plurality of event signals by performing a subtraction operation of the plurality of noise signals (i.e. by using a current mirror compensate for the dark current in the sensing pixel signals, paragraphs 0029-0031 and 0034), and selectively outputs the plurality of compensated signals (e.g. via transistor M2, figure 2, paragraphs 0034-0036).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the dynamic vision sensor taught by Govil et al. comprise an optical black region as taught by Park et al., and have the selectively output event signals taught by Govil et al. be based on calculated values compensating for the plurality of noise signals produced by the optical .

Allowable Subject Matter
Claims 11-15 are allowed.
Claims 2-8, 10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 11, the combination of Govil et al. and Park et al. teaches a dynamic vision sensor comprising an active region and an optical black region, as discussed in the rejection of claim 1 above (see claim 1 rationale).
	However, the prior art of record does not teach nor reasonably suggest at least that the processing circuitry determines a number of first events included in the plurality of first events based on the plurality of event signals, determines a number of second events included in the plurality of second events based on the plurality of noise signals, performs a subtraction operation on the number of first events and one of the number of second events or a reference decrease value to generate a value representing real events among the plurality of first events, and selectively outputs the plurality of event signals based on the value representing real events and a threshold value, in combination with the other elements recited in claim 11.

	Claims 12-15 are allowed as depending from an allowed claim 11.

	Consider claim 2, the prior art of record does not teach nor reasonably suggest that each respective event signal among the plurality of event signals includes polarity information related to an attribute of a respective event among the plurality of first events, a timestamp indicating when the respective event occurs, and an address of a pixel in which the respective event is detected among a plurality of first pixels constituting the active region; and each respective noise signal among the plurality of noise signals includes polarity information related to an attribute of a respective second event among the plurality of second events, a timestamp indicating when the respective second event occurs, and an address of a pixel in which the respective second event is detected among a plurality of second pixels constituting the optical black region, in combination with the other elements recited in parent claim 1.	

	Consider claim 3, the prior art of record does not teach nor reasonably suggest that the processing circuitry is configured to: determine a number of first events included in the plurality of first events based on the plurality of event signals; determine a number of second events included in the plurality of second events based on the plurality of noise signals; and calculate the value representing real events by performing a subtraction operation on the number of first events and one of the number of second events or a reference decrease value, in combination with the other elements recited in parent claim 1.

	Claims 4-8 contain allowable subject matter as depending from claim 3.

	Consider claim 10, the prior art of record does not teach nor reasonably suggest that each first pixel among the plurality of first pixels and each second pixel among the plurality of second pixels includes, a photoelectric conversion element configured to generate photoelectrons in response to light, a logarithmic amplifier configured to amplify a voltage corresponding to a photocurrent generated by the photoelectrons to generate an amplified voltage; and the processing circuitry is configured to generate information about the change in the intensity of light based on the amplified voltage, in combination with the other elements recited in parent claims 1 and 9.

	Consider claim 17, the prior art of record does not teach nor reasonably suggest that the determining includes: determining a number of first events included in the plurality of first events based on the plurality of event signals; determining a number of second events included in the plurality of second events based on the plurality of noise signals; performing a subtraction operation on the number of first events and the number of second events to generate a value representing the real events; and selectively outputting the plurality of event signals based on the value representing the real events and the threshold value, in combination with the other elements recited in parent claim 16.	

	Claims 18-20 contain allowable subject matter as depending from claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tuch et al. (US 2020/0297294) teaches receiving image data (410, figure 4), subtracting dark current from an optical black region (420, figure 4), comparing the corrected pixel values with a threshold value (440, figure 4), and performing a count (450, figure 4).
Suh et al. (US 2018/0167570) teaches an event-based sensor comprising regular pixels and dummy pixels (figure 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696